 1                                                                           The Hon. Richard A. Jones
 2
 3
 4
 5
 6
                            UNITED STATES DISTRICT COURT FOR THE
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8
 9
      UNITED STATES OF AMERICA,                                   NO. CR18-131-RAJ
10
                                Plaintiff,
11
12                         v.
                                       SECOND PROTECTIVE ORDER
13                                     RESTRAINING CERTAIN
      CHARLES ROLAND CHEATHAM, et al.,
                                       FORFEITABLE PROPERTY
14
                             Defendants.
15
16
17          THIS MATTER comes before the Court on the United States’ Second Motion for
18 Entry of a Protective Order Restraining Certain Forfeitable Property, as follows:
19          1. One Sig Sauer P220, .45 caliber pistol, bearing Serial No. G232888,
20             and any associated ammunition, seized on or about June 6, 2018, in
               Tumwater, Washington (hereafter, the “Subject Property”).
21
22          The Court, having reviewed the papers and pleadings filed in this matter, hereby
23 FINDS entry of a protective order restraining the Subject Property is appropriate because:
24           • The United States gave notice of its intent to pursue forfeiture in the
25                Indictment (Dkt. No. 1, at 18–20) and Superseding Indictment (Dkt. No. 414,
26                at 24–25);
27           • The United States identified the Subject Property, specifically, as subject to
28                forfeiture in a Forfeiture Bill of Particulars (Dkt. No. 497);
     Second Protective Order Restraining Certain Forfeitable Property - 1        UNITED STATES ATTORNEY
                                                                                700 STEWART STREET, SUITE 5220
     United States v. Cheatham, et al., CR18-131-RAJ
                                                                                  SEATTLE, WASHINGTON 98101
                                                                                        (206) 553-7970
 1           • Based on the facts set forth in Task Force Officer Huber’s affidavit, there is
 2                probable cause to believe that the Subject Property is subject to forfeiture in
 3                this case; and
 4           • To ensure that the Subject Property remains available for forfeiture, its
 5                continued restraint, pursuant to 21 U.S.C. § 853(e)(1), is appropriate.
 6
 7          NOW, THEREFORE, THE COURT ORDERS:
 8          1.       The United States’ request for a protective order restraining the Subject
 9 Property pending the conclusion of this case is GRANTED; and
10          2.       The Subject Property shall remain in the custody of the United States, to
11 include its federal agencies and/or their authorized agents or representatives, pending the
12 conclusion of criminal forfeiture proceedings and/or further order of this Court.
13
14          DATED this 4th day of January, 2019.

15
16
                                                                 A
17                                                               The Honorable Richard A. Jones
                                                                 United States District Judge
18
19
20
21
22
23
24
25
26
27
28
     Second Protective Order Restraining Certain Forfeitable Property - 2          UNITED STATES ATTORNEY
                                                                                  700 STEWART STREET, SUITE 5220
     United States v. Cheatham, et al., CR18-131-RAJ
                                                                                    SEATTLE, WASHINGTON 98101
                                                                                          (206) 553-7970
